FILED
                            NOT FOR PUBLICATION
                                                                             DEC 18 2015
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMANDA LEWIS, an individual,                      No. 13-17391

              Plaintiff - Appellant,              D.C. No. 4:12-cv-01096-CW

 v.
                                                  MEMORANDUM*
ACTIVISION BLIZZARD, INC., a
Delaware Corporation and BLIZZARD
ENTERTAINMENT, INC., a Delaware
Corporation,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Claudia Wilken, Senior District Judge, Presiding

                     Argued and Submitted December 10, 2015
                             San Francisco, California

Before: CLIFTON and OWENS, Circuit Judges and MOSKOWITZ,** Chief
District Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
              The Honorable Barry Ted Moskowitz, Chief District Judge for the
U.S. District Court for the Southern District of California, sitting by designation.
      Amanda Lewis appeals from the district court’s orders (1) granting summary

judgment in favor of defendants Activision Blizzard, Inc. and Blizzard

Entertainment, Inc. (Blizzard) and (2) dismissing her state law claims against

Blizzard. As the parties are familiar with the facts, we do not recount them here.

We review the orders de novo. See U.S. Auto Parts Network, Inc. v. Parts Geek,

LLC, 692 F.3d 1009, 1014 (9th Cir. 2012); Kahle v. Gonzales, 487 F.3d 697, 699

(9th Cir. 2007). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      1.     The district court did not err in granting summary judgment in favor

of Blizzard. There is no genuine issue of material fact as to whether the baby

murloc recordings constitute “work made for hire,” defined as “a work prepared by

an employee within the scope of his or her employment.” 17 U.S.C. § 101.

      A work is made by an employee within the scope of her employment when:

(1) “it is of the kind [the employee] is employed to perform;” (2) “it occurs

substantially within the authorized time and space limits;” and (3) “it is actuated, at

least in part, by a purpose to serve the [employer].” U.S. Auto Parts Network, 692

F.3d at 1015 (quoting Avtec Sys., Inc. v. Peiffer, 21 F.3d 568, 571 (4th Cir. 1994))

(modifications in original).

      First, the baby murloc recordings were the kind of work that Lewis was

employed to perform. The Game Masters Training Manual specifically stated that


                                           2
one of Lewis’s duties was “assisting with the creation of content during the ever

ongoing development of the game.” Even if Lewis’s day-to-day duties primarily

consisted of customer service within World of Warcraft, that does not mean that

her duties did not also include assisting with the creation of content. Furthermore,

Lewis was paid her hourly rate for the time she spent at the recording studio,

Blizzard had at least some control over the content of the recordings, the

recordings were created specifically for World of Warcraft, and Lewis’s supervisor

praised Lewis’s work on the recordings in Lewis’s employee review form.

      Second, there is no genuine issue of material fact that the baby murloc

recordings took place within the time and space limits of Lewis’s employment.

The record shows that the recordings took place in Blizzard’s studio, on Blizzard’s

recording equipment, using Blizzard’s software, and at the direction of a Blizzard

employee.

      Third, there is no genuine issue of material fact that Lewis’s work on the

baby murloc recordings was actuated, at least in part, by a purpose to serve

Blizzard. It is undisputed that Lewis created the baby murloc recordings at

Blizzard’s request. Therefore, even if Lewis contributed to the recordings to

advance her own interests, she also did so to contribute to World of Warcraft.

      Accordingly, summary judgment in favor of Blizzard was proper.


                                          3
      2.     The district court also did not err in dismissing Lewis’s state law

claims for commercial misappropriation of voice pursuant to California Civil Code

Section 3344 and quantum meruit as preempted under Laws v. Sony Music

Entertainment, Inc., 448 F.3d 1134 (9th Cir. 2006). Lewis’s state law claims fall

within the subject matter of copyright and the rights asserted in her state law claims

are equivalent to the rights in 17 U.S.C. § 106. Id. at 1137-38.

      AFFIRMED.




                                          4